Title: To Thomas Jefferson from John Gardiner, 9 August 1807
From: Gardiner, John
To: Jefferson, Thomas


                        
                            Sir
                     
                            Washington 9th August 1807
                        
                        In presuming to submit the inclos’d proposals for your consideration, I have in view only the public Weal,
                            and the esteem of my fellow Citizens as my reward: having been favor’d by Mr Gallatin with a Clerkship in the Treasury
                            Department, any profit that may arise to the person appointed to superintend the Business, should the proposals be
                            adopted, would not induce me to leave my present employment; but my leisure Hours are at the service of the public at the
                            present Crisis—
                        In my Youth I was concernd in the Management of a Cotton Manufactory in Ireland; some time ago I was call’d
                            to view a Machine (in the Patent Office) for spinning and Carding Cotton, & had no doubt but the establishment of such
                            Machines, & Looms with fly Shuttles, would be profitable in the Western Country; but I had not Capital to purchase them:
                            recent Events have turn’d the public attention to the subject of domestic Manufactures; in this City a Subscription paper
                            is in circulation, the object of which is to [encou]rage domestic
                            Manufactures, by procuring the amount of the Subscription in such manufactures, from Philadelphia & other places; & I
                            doubt not, the Subscribers would change their mode of obtaining their object, & place their Subscriptions to the plan
                            enclosed, should it meet the approbation & Support of those who eminently possess the Confidence of the Public.
                        I have written to the Patentee of the Machine for carding and spinning Cotton, for information relative to
                            the cost of such Machines, & shall make enquiries relative to the Cost of Looms &c; the result of these
                            enquiries will be at your Service if call’d for—
                  I am Sir with perfect Respect Your obedt Servt.
                        
                            John Gardiner
                     
                        
                    